Case 8:20-cv-00043-JVS-ADS Document 92-17 Filed 05/15/20 Page 1 of 4 Page ID #:907




          EXHIBIT P
    Case 8:20-cv-00043-JVS-ADS Document 92-17 Filed 05/15/20 Page 2 of 4 Page ID #:908
Message
From:        Robert Hoose [robertbhoose@yahoo.com]
Sent:       5/12/2016 9:46:39 AM
To:          Mike van Loon [mvl@townsgatemedia.com]; Dave Sklar Risklar@docuprepcenter.comb Sean Cowell
            [sean@monsterloans.comi
Subject:     Re: Fwd: Follow Up



I will try to answer this in the order in which it was written. Although I feel like mike is looking for more
of like an article format. We could clean this up; but I just wanted to start with some things on paper.

We differentiate ourselves from those that are catching heat by the way that we market, our
presentation; and the results that we deliver. We offer basically a 100% satisfaction guarantee;
anyone who makes a big enough stink and we refund them.

What often gives heat to these companies is toeing the line with marketing or the presentation,
claiming to work with or for the US Dept of Education or using Obama's name or image. I also think
servicing and completing the task is also another major pitfall, answering customer service issues; as
a lot of people are taking money then closing. There is also a lot of concern around taking up front
fees. Apparently the way our contract reads we are avoiding this by providing the service the same
day they go through the welcome call. We bil l the consumer no earlier than 5 days later.

We prospect new sales all over the nation. We use direct mail to market to the consumer. Sean I
thought you said you had a clean packet of all our info that has gotten us past the banks merchant
teams before.

I know Jawad mentioned last week that compliance tells them they can do it for free or choose
another service provider, however I don't think this is the most recent policy in compliance anymore.
On our website and our letters we mentions this in the footer. I am sure we could place this language
better.

We do charge the consumer after we completed our service per the agreement. However we
continue to service the client beyond what our contract states to lower the customer service issues. I
am also sure this process of our business model could be cleaned up or poked through.

Our hours for customer service at from 8pm pst to 4pm pst. Although a client can speak to a
representative of the company 24 hours a day. Hold times can very greatly, but existing clients have
their own dedicated customer service line which is less then a 3 minute hold time. Again to revisit the
refund policy; its in the agreement and listed on our website and a no risk guarantee policy. If the
docs we prepare don't get you into the program discussed we will refund the client. This would be an
example of a strong stand. Although we often operate loosely in the department and issue a refund to
anyone who raises enough of an issue.

Consumers need companies like our due to the lack of information on these programs. One of the
biggest objections we face here is its too good to be true. There are countless stats on student loans
that consumers are heading the wrong direction. These programs were designed to help alleviate
these issues but people just aren't taking advantage of the options because they don't know. For
consumers who attempt the "do it yourself" route there are several pitfalls that can affect the outcome
vs working with a professional service. i.e disclosing unrequired income, selecting a more expensive
program, applying for a program you are ineligible for. The person would have to be very detailed
oriented as navigating the government websites and getting it all right on the first attempt would be
very rare. We often talk to individuals who have previously completed this process but didn't include




                                                                                                          M L00002795
   Case 8:20-cv-00043-JVS-ADS Document 92-17 Filed 05/15/20 Page 3 of 4 Page ID #:909
all their loans. Could you imagine their surprise when they think all of their loans would be forgiven
only to find out they stil l owe on more loans. The process from start to finish takes almost 2 months.

Al l and all I feel that to operate a business we have to charge a price for our service that is inline with
others in the industry but have a fair margin for the share holders. As we all know the margins on this
business aren't huge and by no means are we just about the money. I think we do a fairly good job at
providing a service that consumers have been happy to pay for.

We could provide countless examples of people thanking us for our actions in helping them. We could
pul l 9 from the BBB. I have a few in my inbox from consumers emailing about how helpful certain reps
were as well.


On Friday, May 6, 2016 1:27 PM, Mike van Loon <mvl@townsgatemedia.com> wrote:


Guys - please review.

thanks

        Forwarded message
From: Kjell Petridis <kjeWl3payments.com>
Date: Sun, May 1, 2016 at 9:45 PM
Subject: Follow Up
To: Mike Van Loon <my townsgatemediacorn>


April 29, 2016


Mike;

As you know, the business of student loan debt consolidation is under fire. The FTC and CFPB view these
businesses as a scam. I know that you are aware of the FTC's recent actions against another student loan
businesses in the Orange County area. The FTC & CFPB are hell bent on eliminating businesses that charge a fee
for a service that can be obtained for free. As a result, underwriters and risk managers at merchant banks are on
high-alert. They don't want to put themselves in the line of fire by supporting a business type that the FTC and
CFPB are working to eliminate.

As I mentioned during our call on Friday, the bank that had previously approved DocuPrep was sent the financial
package you provided and was in the process of evaluating an increase of the monthly processing cap when they
suddenly got cold feet. They are willing to reconsider the application but they want an understanding of how
DocuPrep's business practices are different than those that are taking heat from the Regulators.

We will be asked this central question by any bank that we approach. In my opinion, we need to begin telling the
DocuPrep story. We need to be very specific about our sales practices, operations and customer service
policies. And, if it is the case that DocuPrep's business is not materially different than those that have gotten caught
u p in regulatory trouble; a serious discussion about major changes to the model is critical.

Below is a summary of the types of information we should begin pulling together:


1.       Where do we prospect new sales? Direct Mail? Online advertising? Sample sales collateral will be
helpful.




                                                                                                              ML00002796
     Case 8:20-cv-00043-JVS-ADS Document 92-17 Filed 05/15/20 Page 4 of 4 Page ID #:910
2.       We should be transparent about our sales scripts, explaining how a typical sales call goes and what we do
and do not tell potential customers. We need to be careful about any claims that are made and point out any
aspects of our sales process (even if it is only clearly on the homepage of the website) where we acknowledge that
the service we provide can be obtained for free elsewhere. While I understand that this may negatively impact
sales, I think it's critically important, as this is a hot button for regulators.
3.     We should explain how we time when we charge a customer (i.e.,only after the package is completed do we
charge a fee).
4.     We need to reference the fact that customer service and customer satisfaction is a priority and central to the
business. We should be specific about our hours of operation, average hold time to speak to a live operator, etc.,
and what our refund policy is.
5.     We should thoroughly explain why a consumer should use DocuPrep INSTEAD of going the "Free"
route. We should point out any shortcomings of the "do it yourself' model, explaining what pitfalls we help
customers avoid, etc.
6.      If available, we should provide verifiable testimonials from a sample of customers.

Read up on this article for a refresher on what is at stake:

https://voivw.ftc.govinews-events/press-releases/2016/02iftc-brings-action-aoainst-debt-rellef-operation-targeted


Finally, running from bank to bank with merchant accounts that are improperly coded for a different business type is
a house of cards. It is not scaleable, to begin with, but of greater concern ; perhaps, is the potential fraud claims that
can be made against a merchant that knowingly opens up merchant accounts for the purpose of processing sales
from an unrelated business. I will call you this week to discuss further.

We do have a second bank that is interested in the deal. I expect to have their application materials ready for you
tomorrow. However, I expect that once they review the website they will have questions and will benefit from an
overview of how the DocuPrep business is different and brings value to its customers.




Kjell Petridis




                                                                                                                ML00002797
